UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: May 4, 2015 (Date of earliest event reported) Commission File Number Exact Name of Registrant as specified in its charter State or Other Jurisdiction of Incorporation or Organization IRS Employer Identification Number 1-12609 PG&E CORPORATION California 94-3234914 1-2348 PACIFIC GAS AND ELECTRIC COMPANY California 94-0742640 77 Beale Street P.O. Box 770000 San Francisco, California 94177 (Address of principal executive offices) (Zip Code) (415) 973-1000 (Registrant's telephone number, including area code) 77 Beale Street P.O. Box 770000 San Francisco, California 94177 (Address of principal executive offices) (Zip Code) (415) 973-7000 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting Material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. On May 4, 2015, PG&E Corporation and its subsidiary, Pacific Gas and Electric Company, held their joint annual meeting of shareholders. PG&E Corporation: At the joint annual meeting, the shareholders voted as indicated below on the following matters: 1. Election of the following directors to serve until the next annual meeting of shareholders or until their successors are elected and qualified (included as Item 1 in the proxy statement): For Against Abstain Broker Non- Vote(1) Lewis Chew Anthony F. Earley, Jr. Fred J. Fowler Maryellen C. Herringer Richard C. Kelly Roger H. Kimmel Richard A. Meserve Forrest E. Miller Rosendo G. Parra Barbara L. Rambo Anne Shen Smith Barry Lawson Williams Each director nominee named above was elected a director of PG&E Corporation. 2. Ratification of the appointment of Deloitte & Touche LLP as independent registered public accounting firm for 2015 (included as Item 2 in the proxy statement): For: Against: Abstain: This proposal was approved. 3. Non-binding advisory vote to approve the company’s executive compensation (included as Item 3 in the proxy statement): For: Against: Abstain: Broker Non-Vote(1) This proposal was approved. (1) A non-vote occurs when brokers or nominees have voted on some of the matters to be acted on at a meeting, but do not vote on certain other matters because, under the rules of the New York Stock Exchange, they are not allowed to vote on those other matters without instructions from the beneficial owner of the shares. Broker non-votes are counted when determining whether the necessary quorum of shareholders is present or represented at each annual meeting. 1 4. Shareholder proposal regarding independent Board chairman (included as Item 4 in the proxy statement): For: Against: Abstain: Broker Non-Vote(1): This proposal was not approved. (1) A non-vote occurs when brokers or nominees have voted on some of the matters to be acted on at a meeting, but do not vote on certain other matters because, under the rules of the New York Stock Exchange, they are not allowed to vote on those other matters without instructions from the beneficial owner of the shares. Broker non-votes are counted when determining whether the necessary quorum of shareholders is present or represented at each annual meeting. Pacific Gas and Electric Company: At the joint meeting, the shareholders voted as indicated below on the following matters: 1. Election of the following directors to serve until the next annual meeting of shareholders or until their successors are elected and qualified (included as Item 1 in the proxy statement): For Against Abstain Broker Non- Vote(1) Lewis Chew Anthony F. Earley, Jr. Fred J. Fowler Maryellen C. Herringer Christopher P. Johns Richard C. Kelly Roger H. Kimmel Richard A. Meserve Forrest E. Miller Rosendo G. Parra Barbara L. Rambo Anne Shen Smith Barry Lawson Williams Each director nominee named above was elected a director of Pacific Gas and Electric Company. 2. Ratification of the appointment of Deloitte & Touche LLP as independent registered public accounting firm for 2015 (included as Item 2 in the proxy statement): For: Against: Abstain: This proposal was approved. 2 3. Non-binding advisory vote to approve the company’s executive compensation (included as Item 3 in the proxy statement): For: Against: Abstain: Broker Non-Vote(1) This proposal was approved. (1) A non-vote occurs when brokers or nominees have voted on some of the matters to be acted on at a meeting, but do not vote on certain other matters because, under the rules of the New York Stock Exchange, they are not allowed to vote on those other matters without instructions from the beneficial owner of the shares. Broker non-votes are counted when determining whether the necessary quorum of shareholders is present or represented at each annual meeting. Item 7.01 Regulation FD Disclosure On May 7 and 8, 2015, Kent M. Harvey, Senior Vice President and Chief Financial Officer of PG&E Corporation, will meet with various investment professionals. During these meetings, Mr. Harvey may refer to the presentation slides that were used during PG&E Corporation’s earnings conference call and webcast held on April 29, 2015. These materials previously have been furnished to the Securities and Exchange Commission on a Form 8-K dated April 29, 2015 and can be accessed through the “Investors” section of PG&E Corporation’s website at www.pgecorp.com. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrants have duly caused this report to be signed on their behalf by the undersigned hereunto duly authorized. PG&E CORPORATION Dated: May 5, 2015 By: LINDA Y.H. CHENG LINDA Y.H. CHENG Vice President, Corporate Governance and Corporate Secretary PACIFIC GAS AND ELECTRIC COMPANY Dated: May 5, 2015 By: LINDA Y.H. CHENG LINDA Y.H. CHENG Vice President, Corporate Governance and Corporate Secretary 4
